TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED JANUARY 28, 2015



                                      NO. 03-14-00666-CR


                                Nicholas S. Morphis, Appellant

                                                v.

                                  The State of Texas, Appellee




      APPEAL FROM 421ST DISTRICT COURT OF CALDWELL COUNTY
       BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
  DISMISSED ON APPELLANT’S MOTION -- OPINION BY CHIEF JUSTICE ROSE




This is an appeal from the judgment of conviction entered by the district court. Nicholas S.

Morphis has filed a motion to dismiss the appeal. Therefore, the Court grants the motion, allows

Nicholas S. Morphis to withdraw his notice of appeal, and dismisses the appeal. Because

appellant is indigent and unable to pay costs, no adjudication of costs is made.